Exhibit 10.22

Execution Copy

RETIREMENT AGREEMENT AND RELEASE OF ALL CLAIMS

This Retirement Agreement and Release of All Claims (the “Agreement”) is entered
into by and between JOHN J. KERIN (referred to hereinafter as “you” or the
“Executive”) and MARCUS & MILLICHAP, INC., a Delaware corporation (the
“Company”). The Executive and the Company hereinafter collectively referred to
as the “Parties.”

RECITALS

WHEREAS, the Executive previously served as the Company’s Chief Executive
Officer;

WHEREAS, the Executive retired effective March 31, 2016 (the “Retirement Date”);

WHEREAS, the Parties agreed that the Executive will provide consulting services
(the “Consulting Services”), which commenced on April 1, 2016 and that are
anticipated to end on March 31, 2017 (the period from April 1, 2016 until the
actual date that the Executive ceases to provide Consulting Services, the
“Consulting Period”), as described more fully herein;

WHEREAS, the Company previously granted the Executive 416,124 Deferred Stock
Units (the “DSU Award”), as set forth in the Deferred Stock Unit Award Agreement
dated November 5, 2013 (the “DSU Award Agreement”);

WHEREAS, on November 4, 2013, the Company and the Executive entered into three
separate Amendment, Restatement and Freezing of Stock Appreciation Rights
Agreements (the “SAR Agreements”) that provide for deferred compensation payable
to the Executive in the aggregate amount of $8,561,296.08, as of the date of
such SAR Agreements as subsequently adjusted for earnings through December 31,
2015, (the amount subject to the SAR Agreements, the “SAR Account Balance”), a
portion of which is subject to the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (“Section 409A”) and a portion of which is exempt from
the requirements of Section 409A;

WHEREAS, on November 4, 2013, the Company and the Executive entered into a Sale
Restriction Agreement (the “Sale Restriction Agreement”) whereby Executive
agreed to restrictions on his ability to sell the 1,225,249 shares of common
stock of the Company that he held as of such date (the “Restricted Shares”),
which such sale restriction lapses over time as set forth in the Sale
Restriction Agreement;

WHEREAS, the Executive is a participant in the Company’s Deferred Compensation
Plan as restated effective January 1, 2014 (the “Deferred Compensation Plan”);
and

WHEREAS, the Parties desire to formalize the terms and conditions related to
Executive’s retirement and his provision of Consulting Services following his
retirement, in each case, pursuant to this Agreement.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive agree as follows:

AGREEMENT

1. Executive’s Retirement.

(a)    The Executive resigns his current position and active employment with the
Company effective as of the Retirement Date and thereafter will become a paid
consultant of the Company effective April 1, 2016. The Executive understands
that effective as of the Retirement Date, the Executive will cease to be the
Chief Executive Officer of the Company.

(b)    Effective as of the Retirement Date, the Executive will cease to be an
employee of, or have any connection with, or claims against the Company (except
for payments or benefits due hereunder). The Executive’s right to participate in
the employee benefits offered by the Company shall cease on the Retirement Date,
except as set forth herein or as required by applicable law.

(c)    Additionally, effective as of the Retirement Date, the Executive resigns
as a member of the Board of Directors of the Company.

2. Accrued Benefits. As of the Retirement Date, Executive was paid all of the
Executive’s salary, all accrued, but unused, vacation and all other wages earned
through the Retirement Date, less all applicable withholdings and required
deductions. The Executive agrees that as of the Retirement Date, the Executive
has been paid all compensation due the Executive as of the Retirement Date by
virtue of the Executive’s employment, in keeping with the Company’s policy and
practice, except any payments or rights pursuant to this Agreement that will be
paid following the Retirement Date.

3. Restrictive Covenants. Section 5 or 7 of the SAR Agreements, as applicable,
and Section 7 of the Sale Restriction Agreement contain certain restrictive
covenants applicable to the Executive (the “Restrictive Covenants”), which shall
remain in full force and effect. For purposes of applying the Restrictive
Covenants, the three (3) year period described in the Restrictive Covenants
shall commence after the end of the Consulting Services.

4. Retirement Benefits; Consideration. If the Executive timely signs and does
not revoke this Agreement, continues to comply with the Restrictive Covenants
and complies with this Agreement, he will be eligible for the benefits set forth
below in consideration of his Consulting Services, cooperation with the Company
and release of claims in favor of the Company, as describe in Section 5 below
(the “Release”):

(a)    Retirement Benefits. The Executive will be entitled to the following
retirement benefits:

(i) If the Executive is eligible for, and timely elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as

 

2



--------------------------------------------------------------------------------

amended (“COBRA”), the Company will reimburse the Executive for, or pay on his
behalf, the full amount of the COBRA premiums for such coverage for the
Executive and the Executive’s covered dependents for twelve (12) months
following the Retirement Date; provided, however, notwithstanding any other
provision of this Agreement, Executive shall be entitled to exercise his
statutorily mandated rights to elect and receive COBRA coverage, as required by
applicable law.

(ii) The Company will provide the Executive with the continued use of the
Company’s leased automobile currently in his possession until the earlier of
(x) twelve (12) months following the Retirement Date or (y) the termination of
the Consulting Agreement (as defined below) and will continue to cover the
insurance, maintenance and fuel costs associated with the leased automobile, on
the same basis as was applicable for Executive prior to the Retirement Date; and

(iii) If needed, as mutually agreed between the Company and the Executive, until
the earlier of (x) twelve (12) months following the Retirement Date or (y) the
termination of the Consulting Agreement, the Company will either bear the cost
of leased office space for Executive or, if Executive elects to use his home
office in lieu of leased office space, pay Executive an additional $1,000 per
month and either supply or bear the cost of secretarial assistance, at
Executive’s choosing.

(b)    Post-Retirement Consulting.

(i) Consulting Services (“Consulting Agreement”). The Executive agrees that
during the Consulting Period, the Executive shall provide Consulting Services as
reasonably requested by the Company, through, and only through, its Chief
Executive Officer (CEO) or any other person designated by the CEO, (a) the
Company shall provide the Executive with reasonable advance notice when
requesting such services or assistance, (b) the Company shall exercise
reasonable efforts to schedule any services or assistance requested and the
Executive shall exercise reasonable efforts to fulfill the Company’s consulting
requests in a timely manner, notwithstanding his personal and other business
commitments. The Consulting Agreement may be terminated, extended or modified by
mutual agreement of the Parties. The Consulting Agreement may be terminated by
the Company at any time with thirty (30) days’ notice to the Executive if the
Executive either breaches any provision of this Agreement, including, without
limitation the Restrictive Covenants, or refuses or is unable to fulfill his
consulting obligations hereunder, including, without limitation, by reason of
death, disability, or resignation. Subject to the preceding sentences, the
Consulting Services shall in no way prohibit the Executive’s right and ability
to find and commence alternative full-time employment or to provide consulting
services to another organization; it being understood that the Executive’s
acceptance of such alternative full-time employment or consulting services shall
not constitute a refusal or inability to fulfill the Consulting Services. If the
Consulting Agreement terminates for any reason, the Consulting Period shall
similarly end on the date of the termination of the Consulting Agreement for all
purposes hereunder.

 

3



--------------------------------------------------------------------------------

(ii) Consulting Services Compensation. During the Consulting Period, the
Executive shall be paid an annual consulting fee of $680,000, which will be paid
bi-monthly in arrears at the rate of $28,333 on the 15th and the last day of
each month during the Consulting Period; provided that the first payment
hereunder shall be made on the first scheduled payment date after the Effective
Date of this Agreement and shall include all amounts that would have been paid
had payment commence on the first schedule payment date after the Retirement
Date.

(iii) Time Commitment. The Executive shall not be required to provide more than
one hundred and twenty (120) hours of Consulting Services to the Company per
month during the Consulting Period. At any point during the Consulting Period
that the Parties agree that the Executive will provide less than thirty-four
hours of Consulting Services per month during the remainder of the Consulting
Period, the Executive will be deemed to have incurred a “separation from
service” within the meaning of Section 409A as of the beginning of the first
month in which the Executive provides less than thirty-four hours of Consulting
Services (the “Section 409A Separation Date”). The Section 409A Separation Date
shall be the separation from service or termination of employment date under the
SAR Agreements, the DSU Award Agreement and the Deferred Compensation Plan with
respect to any “nonqualified deferred compensation,” within the meaning of
Section 409A, payable to the Executive thereunder.

(iv) Reimbursement of Consulting Expenses. Pursuant to and in accordance with
the Company expense policies then in effect, the Company shall promptly
reimburse the Executive, upon receipt of reasonable documentation, for all
out-of-pocket expenses necessarily incurred by the Executive, including
reasonable expenses for travel and accommodations (but, in each case, only to
the extent that the Executive has been requested or authorized, in accordance
with the terms hereof, to incur such expenses in relation to his consulting
responsibilities) for the purpose of providing any Consulting Services required
under this Section 4(b).

(v) Status as a Consultant. The Executive will not be treated as an employee of
the Company for any purpose with respect to such Consulting Services, including
for purposes of any of the Company’s benefit plans.

(vi) Non-Competition. During the Consulting Period, the Executive shall not
directly or indirectly, either as an employee, employer, consultant, agent,
principal, owner, partner, stockholder, corporate officer, director, or in any
other individual or representative capacity, engage or participate in any
business that is in competition in any manner whatsoever with the business of
the Company or the Company’s subsidiaries (the “Non-Compete Covenant”).

(vii) Confidentiality; Invention Assignment. Coincident with the execution of
this Agreement, the Executive shall execute a new Confidentiality and
Non-Disclosure Agreement (the “Consulting Confidentiality Agreement”) to cover
the Consulting Period.

 

4



--------------------------------------------------------------------------------

(viii) SEC Matters. The Company shall make all filings on behalf of the
Executive with respect to his equity holdings in the Company, including, without
limitation, any filings on Forms 3, 4, 5 or pursuant to Section 16. The Company
acknowledges that the Executive shall not be subject to the Company’s stock
ownership or stock sale guidelines; provided, however, the Executive acknowledge
that he will remain subject to any blackout or window trading periods following
the Retirement Date if it is determined, in the discretion of the Company, that
the Executive is receiving non-public information regarding the Company’s
financial results or other material non-public information.

(c)    SAR Agreements.

(i) Grandfathered Amounts. As of the date hereof, $7,858,893.08 of the SAR
Account Balance, as adjusted for earnings, is exempt from the requirements of
Section 409A (the “Grandfathered SAR Amount”). Pursuant to the SAR Award
Agreements, the Grandfathered SAR Amount will be distributed to the Executive in
ten (10) annual installments. On January 10, 2017 (the “Grandfathered SAR
Initial Payment Date”), the Company shall make the first payment to the
Executive in an amount equal to ten percent (10%) of the Grandfathered SAR
Amount, as determined on January 10, 2017. Within thirty (30) days of each of
the nine (9) anniversaries of the Grandfathered SAR Initial Payment Date, an
additional payment will be made to the Executive equal to (x) the value of the
Grandfather SAR Amount, as adjusted for earnings, on the payment date divided by
(y) the number of remaining installment payments (i.e., within thirty (30) days
of January 10, 2018, 1/9th of the then-current Grandfathered SAR Amount will be
distributed to the Executive). The undistributed Grandfathered SAR Amount will
continue to be credited with earnings pursuant to the SAR Award Agreements.

(ii) Non-Grandfathered Amounts. As of the date hereof, $702,403.00 of the SAR
Account Balance, as adjusted for earnings, is subject to the requirements of
Section 409A (the “Non-Grandfathered SAR Amount”). Pursuant to the SAR Award
Agreements, the Non-Grandfathered SAR Amount will be distributed to the
Executive in ten (10) annual installments. On a date determined by the Company
within thirty (30) days of the end of the calendar year including the
Executive’s Section 409A Separation Date (the “Non-Grandfathered SAR Initial
Payment Date”), the Company shall calculate the amount of the first payment to
the Executive, an amount equal to ten percent (10%) of the Non-Grandfathered SAR
Amount as of the Non-Grandfathered SAR Initial Payment Date; provided that such
payment shall not be made until the date that is six (6) months and one (1) day
after the Section 409A Separation Date (for example, if the Section 409A
Separation Date is December 1, 2016, the first payment will be made on June 2,
2017). Within thirty (30) days of each of the nine (9) anniversaries of the
Non-Grandfathered SAR Initial Payment Date, an additional payment will be made
to the Executive equal to (x) the value of the Non-Grandfather SAR Amount, as
adjusted for earnings, on the payment date divided by (y) the number of
remaining installment payments (for example, if the Section 409A Separation Date
occurs during calendar year 2016, the second payment will be made within thirty
(30) days of January 1, 2018, in an amount equal to 1/9th of the then-current
Non-Grandfathered SAR Amount will be distributed to the Executive). The
undistributed Non-Grandfathered SAR Amount will continue to be credited with
earnings pursuant to the SAR Award Agreements.

 

5



--------------------------------------------------------------------------------

(d)    Sale Restriction Agreement. Pursuant to the terms of the Sale Restriction
Agreement, twenty percent (20%) of the Restricted Shares are released from the
Sale Restriction (as defined in the Sale Restriction Agreement) on each
anniversary of November 4, 2013, subject to the Executive’s continued service to
the Company. The following shall apply to the release of the Sale Restriction
with respect to the Restricted Shares:

(i) Forty percent (40%) of the Restricted Shares have been released from the
Sale Restriction as of the date hereof.

(ii) An additional twenty percent (20%) of the Restricted Shares will be
released from the Sale Restriction on each remaining anniversary of November 4,
2013 (i.e., November 4, 2016, November 4, 2017 and November 4, 2018).

(iii) If you violate the Non-Compete Covenant prior to the last release date on
November 4, 2018, then the portion of your Restricted Shares that have not been
released as of the date of such violation will be delayed and not released from
the Sale Restriction until the fifth anniversary of the date you cease to
provide services to the Company.

(e)    DSU Award. Pursuant to the terms of the DSU Award Agreement, twenty
percent (20%) of the Deferred Stock Units subject to the DSU Award are settled
on each anniversary of November 5, 2013, subject to the Executive’s continued
service to the Company. The following shall apply to the settlement of the
Deferred Stock Units subject to the DSU Award:

(i) Forty percent (40%) of the Deferred Stock Units subject to the DSU Award
have been settled as of the date hereof.

(ii) Until the Section 409A Separation Date, an additional twenty percent (20%)
of the Deferred Stock Units subject to the DSU Award will be settled on each
remaining scheduled settlement date under the DSU Award Agreement (i.e.,
November 5, 2016, November 5, 2017 and November 5, 2018).

(iii) On the fifth (5th) anniversary of Section 409A Separation Date, all
Deferred Stock Units not previously settled in accordance with the DSU Agreement
and this Agreement will be settled.

(f)    Deferred Compensation Plan. The Executive’s account balance under the
Deferred Compensation Plan (the “DCP Account Balance”) will be distributed in
accordance with the elections previously made by the Executive under the
Deferred Compensation Plan; provided, however, that for determining the timing
of distributions with respect to any portion of the DCP Account Balance that is
subject to Section 409A, the following shall apply:

(i) the date of termination of employment shall mean the Section 409A Separation
Date; and

 

6



--------------------------------------------------------------------------------

(ii) any distributions scheduled to be made during the first six (6) months
following the Section 409A Separation Date shall be delayed and paid on the date
that is six (6) months and one (1) day after the Section 409A Separation Date.

 

  5. General Releases and Waivers of Claims.

(a)    General Release. Except as otherwise provided in Section 5(c), in return
for the consideration set forth in Section 4 above, the Executive, on behalf of
himself, as well as the Executive’s heirs, beneficiaries, successors,
representatives, trustees, administrators and assigns, freely and voluntarily
hereby waives and releases the Company, and each of its past, present and future
officers, directors, shareholders, the employees, consultants, accountants,
attorneys, agents, managers, insurers, sureties, parent and sister corporations,
divisions, subsidiary corporations and entities, partners, joint venturers and
affiliates (and each of their respective beneficiaries, successors,
representatives and assigns) and all persons acting in concert with them
(collectively, “Affiliates”) from any and all claims, demands, damages, debts,
liabilities, controversies, obligations, actions or causes of action of any
nature whatsoever, including without limitation, any claims as an officer,
director or owner of equity in the Company, whether based on tort, statute,
contract, indemnity, rescission or any other theory of recovery, and whether for
compensatory, punitive, equitable or other relief, whether known, unknown,
suspected or unsuspected, against the Company and/or its Affiliates, including
without limitation claims which may have arisen or may in the future arise in
connection with any event that occurred on or before the date of the Executive’s
execution of this Release.

These claims include but are not limited to claims arising under federal, state
and local statutory or common law, including, but not limited to the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”); Title VII of
the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
42 U.S.C. § 2000 et seq.; Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights
Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29
U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101 et seq.; the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. § 2101 et seq.; the California Fair
Employment and Housing Act, Cal. Lab. Code § 12940 et seq.; the California Equal
Pay Law, Cal. Lab. Code §§ 1197.5(a),1199.5; the Moore-Brown-Roberti Family
Rights Act of 1991, Cal. Gov’t Code §§12945.2, 19702.3; the California WARN Act,
Cal. Lab. Code § 1400 et seq,; the California Labor Code; the California
Constitution; (all as amended) claims arising out of any legal restrictions on
the Company’s right to terminate its employees; or claims arising under state
and federal whistleblower statutes to the maximum extent permitted by
law. Nothing herein shall be construed to impede the Executive from
communicating directly with, cooperating with or providing information to any
government regulator.

(b)    Unknown Claims. The Executive expressly waives any right or claim of
right to assert hereafter that any claim, demand, obligation and/or cause of
action has, through ignorance, oversight or error, been omitted from the terms
of this Release. The Executive makes

 

7



--------------------------------------------------------------------------------

this waiver with full knowledge of his rights and with specific intent to
release both his known and unknown claims, and therefore specifically waives his
rights under Section 1542 of the Civil Code of California or other similar
provisions of any other applicable law (collectively, “Section 1542”), which
reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

The Executive understands and acknowledges the significance and consequence of
this Release and of such specific waiver of Section 1542, and expressly agrees
that this Agreement shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations and causes of action herein above
specified.

(c)    Claims Not Released.

(i) This Release does not waive rights or claims under federal or state law that
the Executive cannot waive by private agreement, including, but not limited to
those he may have under Sections 2800 and 2802 of the California Labor Code, the
Executive’s right to file a claim for unemployment benefits, worker’s
compensation benefits, claims under the Fair Labor Standards Act, health
insurance benefits under COBRA, or claims with regards to vested benefits under
a retirement plan governed by ERISA. Further, Executive does not waive rights or
claims with respect to his right to indemnification under California Labor Code
§ 2802 California Corporations Code §317, the Company’s bylaws, any
indemnification agreement between the Company and Executive, or any other
federal or state statute, law, regulation or provision that confers upon
Executive a right to defense or indemnification arising out of the services he
performed for the Company.

(ii) Nothing in this Agreement, including but not limited to this Section 5,
shall be interpreted to mean or imply that Executive is waiving, or has waived,
is releasing or has released, any claim (1) arising from any right or benefit
arising under this Agreement, including but not limited to rights or benefits to
be paid, vested or accrued after March 31, 2016 under the DSU Award Agreement,
the SAR Agreements, the Sale Restriction Agreement, the Deferred Compensation
Plan and/or Consulting Agreement; (2) otherwise arising as a result of a breach
by the Company and/or any of its Affiliates, of this Agreement; (3) arising
under federal or state law that Executive cannot waive by private agreement,
including but not limited to, Sections 2800 and 2802 of the California Labor
Code, the Executive’s right to file a claim for unemployment benefits, worker’s
compensation benefits; (4) the Fair Labor Standards Act, health insurance
benefits under COBRA, and/or the Employee Retirement Income Security Act of
1974, as amended.

 

8



--------------------------------------------------------------------------------

(d)    Review and Revocation. In accordance with the Older Workers Benefit
Protection Act, the Executive acknowledges and agrees this Agreement includes a
waiver and release of all claims that the Executive have or may have under the
ADEA. With respect to the release of claims under the ADEA, the Executive
acknowledges that:

(i) This Agreement is written in a manner calculated to be understood by the
Executive and the Executive understands it.

(ii) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which the
Executive signs this Agreement.

(iii) This Agreement provides for consideration in addition to anything of value
to which the Executive is already entitled.

(iv) The Executive is hereby advised to consult an attorney before signing this
Agreement.

(v) The Executive has been granted twenty-one (21) days after receiving this
Agreement to decide whether or not to sign this Agreement. If the Executive
signs this Agreement prior to the expiration of the twenty-one (21) day period,
the Executive does so voluntarily and after having had the opportunity to
consult with an attorney, and the Executive hereby waives the remainder of the
twenty-one (21) day period.

(vi) The Executive has the right to revoke this Agreement within seven (7) days
of signing this Agreement, and this Agreement shall not be enforceable or
effective until the eighth (8th) day after he signs this Agreement (the
“Effective Date”).

(vii) In the event this Agreement is revoked, this Agreement will be null and
void in its entirety, and the Executive will not be entitled to the benefits
provided in Section 4 of this Agreement. If the Executive wishes to revoke this
Agreement, the Executive must deliver written notice stating his intent to
revoke this Agreement to Bob Kennis, the Company’s General Counsel, on or before
5:00 p.m. on the seventh (7th) day after the date on which the Executive signed
this Agreement.

6. No Admission. Nothing contained in this Agreement shall constitute or be
treated as an admission by the Executive or the Company of any liability,
wrongdoing, or violation of law.

7. No Future Actions. To the extent permitted by law, the Executive agrees that
the Executive shall not encourage, cooperate in, or initiate any suit or action
of any kind, or voluntarily participate in same, individually or as a
representative, witness or member of a class, under contract, law or regulation,
federal, state or local, pertaining to any matter related to his employment with
the Company. The Executive represents that he has not, to date, initiated (or
caused to be initiated) any such suit or action.

 

9



--------------------------------------------------------------------------------

The Executive agrees that if he, or anyone purporting to act on his behalf or
under any assignment of claims from the Executive, hereafter commences any suit
arising out of, based upon, or relating to any of the claims released by the
Agreement or in any manner asserts against the Company and/or its Affiliates,
any of the claims released hereunder, then, to the maximum extent permitted by
law, the Executive will pay to the Company and/or its Affiliates, as applicable,
in addition to any other damages caused to them thereby, all attorneys’ fees
incurred by the Company and/or its Affiliates, as applicable, in defending or
otherwise responding to said suit or claim.

The foregoing shall not apply if the Executive is required to participate by
legal process or other requirement of applicable law, provided that the
Executive gives the Company notice if legal process is served on the Executive;
or to any challenge by the Executive to the validity of any release herein of
ADEA claims or to any to suit or action brought by the Executive to assert such
a challenge.

Additionally, nothing in this Release precludes the Executive from participating
in any investigation or proceeding before any federal or state agency, or
governmental body, including, but not limited to, the Equal Employment
Opportunity Commission, the Securities and Exchange Commission, and/or the
Department of Justice. However, while the Executive may file a charge, provide
information, or participate in any investigation or proceeding, by signing this
Release, the Executive, to the maximum extent permitted by law, waives any right
to bring a lawsuit against the Company, and waives any right to any individual
monetary recovery in any such proceeding or lawsuit or in any proceeding brought
based on any communication by the Executive to any federal, state or local
government agency or department.

8. Cooperation with the Company. In addition, the Executive shall, without
further compensation, cooperate with and assist the Company in the investigation
of, preparation for or defense of any actual or threatened third party claim,
investigation or proceeding involving the Company or its predecessors or
affiliates and arising from or relating to, in whole or in part, the Executive’s
employment with the Company or its predecessors or affiliates for which the
Company requests the Executive’s assistance, which cooperation and assistance
shall include, but not be limited to, providing truthful testimony and assisting
in information and document gathering efforts. In connection herewith, it is
agreed that the Company will use its reasonable best efforts to assure that any
request for such cooperation will not unduly interfere with the Executive’s
other material business and personal obligations and commitments.

9. Confidential Information. To the maximum extent permitted by law, the
Executive shall not, without the Company’s written consent by an authorized
representative, at any time prior or subsequent to the execution of this
Release, disclose, use, remove or copy any Confidential Information, trade
secret or proprietary information he acquired during the course of his
employment by the Company. “Confidential Information,” for purposes of this
Agreement, includes any information not previously published or generally in the
public domain. Confidential Information, trade secrets and proprietary
information includes without limitation, any technical, actuarial, economic,
financial, procurement, provider, enrollee, customer, underwriting, contractual,
managerial, marketing or other information of any type regarding the business in
which the Company is engaged, but not including any previously published
information or other information generally in the public domain. The Executive
also agrees that

 

10



--------------------------------------------------------------------------------

he shall not without the Company’s written consent by an authorized
representative, directly or indirectly use the Company’s trade secret
information, including but not limited to customer lists, to solicit business of
any customers of the Company (other than on behalf of the Company). The
Executive acknowledges and agrees that any “Invention,” including without
limitation, any developments or discoveries by the Executive during the course
of his employment with the Company through the date of execution of this Release
resulting in patents, lists of customers, trade secrets, specialized know-how or
other intellectual property useful in the then-current business of the Company
and any original works of authority are the property of the Company and shall be
used for the sole benefit of the Company. If not previously assigned to the
Company, the Executive hereby assigns ownership of any and all Inventions to the
Company, provided, however, that the provisions of this Agreement requiring
assignment of Inventions to the Company do not apply to any invention which
qualifies fully under the provisions of California Labor Code section 2870,
which provides as follows.

 

  “(a) Any provision in an employment agreement which provides that an the
Executive shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
Executive developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the Executive for the employer.

 

  (b) To the extent a provision in an employment agreement purports to
require an the Executive to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”

This provision shall supplement, but not limit or supersede any other agreement
between the Executive and the Company concerning any Confidential Information or
other intellectual property.

10. Return of Property. The Executive agrees that, as of the Retirement Date,
the Executive has returned to the Company any and all Company property in your
possession or control, including, without limitation, equipment, documents (in
paper and electronic form), credit cards, and phone cards and/or you have
returned or destroyed all Company property that you stored in electronic form or
media (including, but not limited to, any Company property stored in your
personal computer, USB drives or in a cloud environment). This Section 10 shall
not apply to any items that the Company determines are necessary for you to
provide the Consulting Services; provided that any such items shall instead be
returned as of the end of the Consulting Period).

11. Opportunity to Consult with Counsel. The Executive acknowledges that he has
had an opportunity to consult with and be represented by counsel of the
Executive’s choosing in the review of this Agreement, that you have been advised
by the Company to do so, that the

 

11



--------------------------------------------------------------------------------

Executive is fully aware of the contents of the Agreement and of its legal
effect, that the preceding paragraphs recite the sole consideration for this
Agreement, and that the Executive enters into this Agreement freely, without
duress or coercion, and based on the Executive’s own judgment and wishes and not
in reliance upon any representation or promise made by the Company, other than
those contained herein.

12. Non-Disparagement. The Executive agrees not to disparage the Company or to
do anything in a manner likely to portray the Company, its products or personnel
in a negative light or that might injure the Company’s business or affairs. This
would include, but is not limited to, disparaging remarks about the Company as
well as its shareholders, officers, directors, employees, agents, advisors,
partners, affiliates, consultants, products, services, formulae, business
practices, corporate structure or organization, and marketing methods. The
Company, limited to its current executive officers and directors, for so long as
such executive officer is an employee of the Company or director remains as a
director of the Company, agrees to instruct such officers and directors to not
make any oral or written public statements disparaging Executive. The parties
agree that the provisions of this Paragraph 12 are material terms of this
Agreement. Nothing herein shall in any way prohibit the Company from disclosing
such information as may be required by law, or by judicial or administrative
process or order or the rules of any securities exchange or similar
self-regulatory organization applicable to Executive.

13. No Reemployment. The Executive acknowledge that the Executive will have no
right to employment with the Company after the Retirement Date and that the
Executive shall not apply for reemployment with the Company after the Retirement
Date.

14. Section 409A. The Executive and the Company intend that all payments made
under this Agreement are exempt from, or compliant with, the requirements of
Section 409A so that none of the payments or benefits will be subject to the
adverse tax penalties imposed under Section 409A, and any ambiguities herein
will be interpreted to be so exempt or to comply. In no event will the Company
reimburse you for any taxes or other penalties that may be imposed on you as a
result of Section 409A.

15. Entire Agreement. The Executive agrees that the Sale Restriction Agreement,
the DSU Award Agreement, the SAR Agreements and the Deferred Compensation Plan
will continue to govern your rights thereunder, including, without limitation,
any vesting or payment acceleration provisions application upon a change in
control or otherwise, as set forth therein, except to the extent modified
pursuant to this Agreement (as so modified, the “Modified Compensation
Agreements”). Further, the Executive agrees that except for the Modified
Compensation Agreements and the Consulting Confidentiality Agreement, and except
as otherwise expressly provided in this Agreement, this Agreement renders null
and void any and all prior or contemporaneous agreements between the Executive
and the Company or any affiliate of the Company. The Executive and the Company
agree that this Agreement constitutes the entire agreement between the Executive
and the Company and any affiliate of the Company regarding the subject matter of
this Agreement, and that this Agreement may be modified only in a written
document signed by the Executive and a duly authorized officer of the Company.

 

12



--------------------------------------------------------------------------------

16. Choice of Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.

17. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid or unenforceable, such provision
shall be deemed deleted from this Agreement and such invalidity or
unenforceability shall not affect any other provision of this Agreement, the
balance of which will remain in and have its intended full force and effect;
provided, however that if such invalid or unenforceable provision may be
modified so as to be valid and enforceable as a matter of law, such provision
shall be deemed to have been modified so as to be valid and enforceable to the
maximum extent permitted by law.

18. Reformation. In the event any part, term or provision herein is not
enforceable including because its geographic scope, length or subject matter is
determined to be excessive, then such part, term or provision shall be reformed
to the minimum extent necessary to make such part, term or provision
enforceable.

19. Headings. The headings of the Sections of this Agreement are provided for
convenience only. They do not alter or limit, in any way, the text of any
Section of this Agreement.

20. Execution in Counterparts. You agree that this Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one agreement. Execution of a facsimile copy or scanned image
shall have the same force and effect as execution of an original, and a
facsimile signature or scanned image of a signature shall be deemed an original
and valid signature.

21. Execution Deadline.

(a)    You have until 5:00 p.m. PT on June 27, 2016 (the “Release Deadline”) to
accept the terms of this Agreement, which provides you with twenty-one (21) days
to review the Agreement. The Executive acknowledges that this Agreement does not
apply to any new claims that may arise after this Agreement is executed by the
Executive.

(b)    If the Agreement does not become effective and irrevocable by the 8th day
following the Release Deadline, the Executive will forfeit any right to benefits
under this Agreement.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

To accept this Agreement, please sign and date this Agreement and return it to
Bob Kennis. You have until 5:00 p.m. PT on June 27, 2016 to review and consider
this Agreement and to provide Bob Kennis with an executed copy thereof. Please
indicate your agreement with the above terms by signing below.

 

Sincerely, MARCUS & MILLICHAP, INC. By:  

/s/ Hessam Nadji

(Signature) Name:  

Hessam Nadji

Title:  

President and Chief Executive Officer

You have up to 21 days after receipt of this Agreement within which to review it
and to discuss with an attorney of your own choosing, at your own expense,
whether or not you wish to sign it. Furthermore, you have 7 days after you have
signed this Agreement during which time you may revoke this Agreement. If you
wish to revoke this Agreement, you may do so by delivering a letter of
revocation to Bob Kennis, no later than the close of business on the 7th day
after you sign this Agreement. Because of the revocation period, if you don’t
revoke this Agreement, you understand that this Agreement shall not become
effective or enforceable until the 8th day after the date you sign this
Agreement (the “Effective Date”).

My agreement with the terms of this Agreement is signified by my signature
below. Furthermore, I acknowledge that I have read and understand this Agreement
and that I sign this release of all claims voluntarily, with full appreciation
that at no time in the future may I pursue any of the rights I have waived in
this Agreement.

 

Signed  

/s/ John J. Kerin

        Dated: June 13, 2016   John J. Kerin        

 

14